Citation Nr: 0815618	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for claimed  right hip 
disability secondary to service-connected status-post left 
femur fracture.  

2.  Entitlement to service connection for claimed lumbar 
spine disability secondary to service-connected left hip 
disability.  

3.  Entitlement to service connection for claimed thoracic 
spine disability secondary to service-connected left hip 
disability.  

4.  Entitlement to service connection for claimed sciatica 
secondary to service-connected left hip disability.  

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left hip disability.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chondromalacia patella and 
parapatellar pain of the left knee.  



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
law



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from September 1991 to 
February 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the RO.  

A December 2006 rating decision granted service connection 
for left knee disability and assigned a 10 percent rating 
effective on March 24, 2005; the veteran timely appealed this 
evaluation.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in March 
2008, and a transcript of the hearing is of record.  

The issues on appeal are being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC. for additional development.  



REMAND

A March 2008 private medical report was added to the claims 
file after the September 2007 Supplemental Statement of the 
Claim without a waiver of initial RO review.  See 38 C.F.R. 
§ 19.37 (2007).  

The Board notes that the veteran's attorney indicated at the 
March 2008 hearing that he would attempt to obtain 
clarification of the March 2008 report from Doctor M and 
submit this clarification along with a waiver of initial RO 
review to the Board within 30 days of the date of the 
hearing.  However, no additional evidence or waiver has been 
submitted.  

Additionally, the Board finds that the medical evidence on 
file is inadequate for a reasoned determination of the 
secondary service connection issues on appeal.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to any of the claims currently 
on appeal, including treatment since the 
most recent evidence on file in January 
2008.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should also take appropriate 
steps to contact H.M., D.C., and request 
that he submit copies of the veteran's 
treatment records, which should be 
associated with the claims file.  

3.  The AOJ should schedule a VA 
orthopedic examination of the veteran's 
thoracic and lumbar spine, hips, and left 
knee.  Any necessary tests or studies 
must be conducted, and all findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner should 
also note whether there is evidence of 
sciatica.  

The clinical findings must include range 
of motion studies of the left hip and 
knee.  The examiner must also discuss 
whether there is any instability of the 
left knee.  All examination findings must 
be set forth in a typewritten report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After the above has been completed, 
the AOJ should readjudicate the veteran's 
claims of secondary service connection 
for right hip disability, lumbar spine 
disability, thoracic spine disability, 
and sciatica, as well as the claims for 
an evaluation in excess of 10 percent for 
the service-connected left hip disability 
and an initial evaluation in excess of 10 
percent for the service-connected left 
knee disability.  

The AOJ should take into consideration 
all evidence that has been added to the 
record.  With respect to the increased 
rating issues, the AOJ should consider 
all potentially applicable diagnostic 
codes and whether separate ratings can be 
assigned for limitation of both flexion 
and extension of the left knee in 
accordance with See VAOPGCPREC 9-04; 69 
Fed. Reg. 59990 (2004) (rating limitation 
of flexion and extension of the leg 
separately under Diagnostic Codes 5260 
and 5261).  If any of the benefits sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent current law and 
regulations.  The veteran and his 
attorney should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

